COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:         Timothy Pletta v. ORO AII Commerce, LLC d/b/a Commerce
                             Park Apartments

Appellate case number:       01-19-00966-CV

Trial court case number:     1129067-101

Trial court:                 County Civil Court at Law No. 1 of Harris County

Date motion filed:           February 23, 2022

Party filing motion:         Appellant Timothy Pletta


       It is ordered that the motion for rehearing is denied.


Judge’s signature:    /s/ April L. Farris
                     Acting for the Court

Panel consists of Justices Kelly, Guerra, and Farris.


Date: March 8, 2022